Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS)’s submitted on 02/07/2018, 04/29/2019, 10/07/2019 and 01/06/2020 have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 109 in Fig. 7A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “wherein top surfaces of the one or more polishing structures have a first area, wherein the upper surface of the pad layer has a second area, wherein the first area is about 1% to about 10% of the second area” in (line 1-3) the limitation renders the claim indefinite because it is unclear what the first area and second are consist of.
Regarding claim 16, the claim recites “the polishing pad comprising one or more polishing structures on a first side of the polishing pad, wherein each of the one or more polishing structures comprises at least one continuous line shaped segment” in (line 3-5) the limitation renders the claim indefinite because it is unclear which side is the first side.
Regarding claim 17, the claim recites “The method of claim 16, wherein a longitudinal axis of the continuous line shaped segment is parallel to the first side of the polishing pad” ” in (line 1-2) the limitation renders the claim indefinite because it is unclear which side is the first side.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 , 5 and 9 , 16 , 17,  21 , 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha (US_6390891_B1).

Regarding claim 1, Guha teaches a polishing pad comprising: a pad layer (see Fig. 2, col. 1, lines 59-60).
Guha teaches one or more polishing structures over an upper surface of the pad layer as demonstrated in the annotated figure below (see Fig. 4 & 5, col. 4, lines 22-24).

    PNG
    media_image1.png
    394
    674
    media_image1.png
    Greyscale
 

Guha teaches each of the one or more polishing structures has a pre-determined shape and is formed at a predetermined location of the pad layer, grooves (that make up the polishing structures) are pre-determined in shape and location (see Fig. 4 & 5, col. 4, lines 25-32).
Guha teaches the one or more polishing structures comprise at least one continuous line shaped segment extending along the upper surface of the pad layer (see Fig. 4, col. 4 lines 29-32).
Guha
Regarding claim 5, Guha teaches each of the one or more polishing structures has a rectangular cross-section (see Fig. 5 & 6, col. 1, lines 3-6).
Regarding claim 9, Guha teaches a support layer under the pad layer, the support layer formed of a different material from the pad layer (see Fig. 5, col. 4, lines 4-9).
Regarding claim 16, Guha teaches a method for wafer planarization, the method comprising: holding a wafer in a retaining ring (Fig. 2, col. 3, lines 6-11).
Guha teaches rotating a polishing pad, the polishing pad comprising one or more polishing structures on a first side of the polishing pad as demonstrated in the annotated figure above (see Fig. 4 & 5, col. 4, lines 22-24).
Guha teaches each of the one or more polishing structures comprises at least one continuous line shaped segment (see Fig. 4, col.4 lines 29-32).
Guha teaches polishing the wafer by pressing the wafer against the one or more polishing structures (see Fig. 2, col. 3 lines 13-14).
Regarding claim 17, Guha teaches a longitudinal axis of the continuous line shaped segment is parallel to the first side of the polishing pad (see Fig. 6, col. 5, lines 10-13).
Regarding claim 21, Guha teaches a method for wafer planarization using a chemical mechanical planarization (CMP) tool (see Fig. 2, col. 1, lines 11-12).
Guha teaches rotating a polishing pad of the CMP tool, wherein the polishing pad comprises a pad layer (see Fig. 2, col. 1, lines 59-60) and (see col.3, lines 11-13).
Guha teaches one or more polishing structures over an upper surface of the pad layer as demonstrated in the annotated figure above (see Fig. 4 & 5, col. 4, lines 22-24).
Guha teaches each of the one or more polishing structures has a pre-determined shape and is formed at a predetermined location of the pad layer, grooves (that make up the polishing structures) are pre-determined in shape and location
Guha teaches the one or more polishing structures comprise at least one continuous line shaped segment extending along the upper surface of the pad layer (see Fig. 4, col. 4 lines 29-32).
Guha teaches polishing a wafer by pressing the wafer against the one or more polishing structures of the polishing pad (see Fig. 2, col. 3 lines 13-14).
Regarding claim 22, Guha teaches the one or more polishing structures and the pad layer are formed of a same homogeneous pad material (see Fig. 5, col. 4 lines 44-45).
 Guha further teaches that the one or more polishing structures are formed by removing first portions of the homogeneous pad material using a machining tool (see Fig. 4, 6 and 6B, col. 5, lines 34-43).
Regarding claim 25, Guha teaches re-conditioning the polishing pad using the machining tool, wherein numbers, shapes, and locations of the one or more polishing structures remain a same before and after re-conditioning the polishing pad (see Fig. 3 & 4, col. 2, lines 9-19 & col. 3, lines 31-33).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guha (US_6390891_B1) in view of Newelll (US_20110183579_A1).

Regarding claim 2, Guha teaches all limitations of claim 1 but fails to teach the polishing pad of claim 1, wherein the one or more polishing structures are strip shaped, grid shaped, spiral shaped, concentric circle shaped, or honeycomb shaped
Newelll teaches in a plan view, the one or more polishing structures are strip shaped, grid shaped, spiral shaped, concentric circle shaped, or honeycomb shaped (see Fig. 1, ¶ 14, lines 3-11).
                  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Newelll by adding different types of grooves patters, in order to facilitate the lateral transport of polishing compositions across the surface of the polishing pad (Newelll Fig. 1, ¶ 14, lines 1-3).
Regarding claim 3, Guha teaches all limitations of claim 1 but fails to teach that the polishing pad of claim 1, wherein the one or more polishing structures and the pad layer are formed of a thermosetting plastic.
Newelll teaches the one or more polishing structures and the pad layer are formed of a thermosetting plastic grooves (that make up the polishing structures) are part of the pad layer (see Fig. 2, ¶ 26).
                   Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Newelll by adding using one of the thermosetting plastic materials, as it is known in the art to use such materials (Newelll Fig. 2, ¶ 22, lines 10-11).
Regarding claim 23, Guha teaches all limitations of claim 1 but fails to teach that the method of claim 22, wherein the homogeneous pad material is a thermosetting plastics.
Newelll teaches the homogeneous pad material is a thermosetting plastics (see Fig. 2, ¶ 26).
Guha to incorporate the teachings of Newelll by adding using one of the thermosetting plastic materials, as it is known in the art to use such materials (Newelll Fig. 2, ¶ 22, lines 10-11).


Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guha (US_6390891_B1) in view of Noro (US_20140378035_A1).
 Regarding claim 4, Guha teaches all limitations of claim 1 but it fails to teach that the polishing pad of claim 1, wherein top surfaces of the one or more polishing structures have a first area, wherein the upper surface of the pad layer has a second area, wherein the first area is about 1% to about 10% of the second area.
Noro teaches wherein top surfaces of the one or more polishing structures have a first area, wherein the upper surface of the pad layer has a second area, wherein the first area is about 1% to about 10% of the second area grooves (that make up the polishing structures) is 90% which means the raised portions (polishing structures) is 10% (see Fig. 4, ¶ 75, lines 3-6).
                  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Noro by forming groove area of 90% as it known in the art to have this percentage of polishing pad area to polishing structure area ratio (Noro Fig. 4, ¶ 75, 8-9).
Regarding claim 6, the combination of Guha and Noro teaches the invention claimed above. 
Noro further teaches a width of the rectangular cross-section is between about 0.5 mm and about 5 mm. Since the raised potions (polishing structures make up 10% of the polishing pad as stated above and the groove widths are 10mm that makes the polishing structures 1 mm (see Fig. 4, ¶ 81, lines 1-3).
                   Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Noro by forming groove width of 10 mm which creates polishing structures of 1 mm widths in order to have a cross-sectional area where slurry can be supplied and discharged (Noro Fig. 4, ¶ 81, 8-9).
Regarding claim 7, Guha teaches all limitations of claim 1 but it fails to teach that the polishing pad of claim 1, wherein each of the one or more polishing structures has a height between about 0.05 mm and about 1 mm.
Noro teaches each of the one or more polishing structures has a height between about 0.05 mm and about 1 mm (see Fig. 4, ¶ 82).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Noro by making the groove depth 0.2 mm which creates polishing structures height of 0.2 mm in order to secure supplying and discharging of slurry and sufficient lifetime (Noro Fig. 4, ¶ 82, 4-5). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guha (US_6390891_B1) in view of Kawahashi (US_20040014413_A1).
Regarding claim 8, Guha
Kawahashi teaches each of the one or more polishing structures has a length and a width, wherein the length is at least ten times of the width, given that the grooves (that make up the polishing structures) are formed along the surface of the polishing pad (60 cm diameter) and the width of each groove can be 0.5 mm, the length of the groove is 10 times or higher of its width (see Fig. 4 ¶ 133, lines 9-20).
                              Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Kawahashi by manufacturing disk-like polishing pad with a diameter range of 20 to 200 cm which means a groove/polishing structure of that length in order to have the length at least 10 times of the width (Kawahashi ¶ 102). 
 Regarding claim 10, Guha teaches all limitations of claim 1 and 9 but it fails to teach that the polishing pad of claim 9, wherein a material of the support layer is softer than a material of the pad layer.
Kawahashi teaches a material of the support layer is softer than a material of the pad layer (see ¶ 109, lines 3-5).
                            Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Kawahashi by making the supporting layer softer than the polishing layer in order to improve planarity resulting in stable polishing (Kawahashi ¶ 109, lines 5-9). 

Claims 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guha (US_6390891_B1) in view of Raeder.
Regarding claim 18, Guha teaches all limitations of claim 16 but it fails to teach that the  method of claim 16, further comprising after polishing the wafer,  polishing additional wafers without re-conditioning the polishing pad.
Raeder teaches after polishing the wafer polishing additional wafers without re-conditioning the polishing pad (see Fig. , col. 6, lines 24-26).

                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Raeder by reconditioning the polishing pad after polishing multiple wafers in order to improve the polishing pad and extend its useful life (Raeder col. 2, lines 5-7). 
Regarding claim 19, Guha teaches all limitations of claim 16 but it fails to teach that the method of claim 16, further comprising re-conditioning the polishing pad using a machining tool.
Raeder teaches re-conditioning the polishing pad using a machining tool (see col. 1, lines 11-13).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Raeder by using conditioning tool, such as a diamond impregnated steel plate as a machining tool in order to remove expired surface and expose fresh pad material (Raeder col. 1, lines, 44-45). 
Regarding claim 20, the combination of Guha and Raeder teaches the invention claimed above. 
Guha teaches numbers, shapes, and locations of the one or more polishing structures remain a same before and after re-conditioning the polishing pad (see Fig. 3 & 4, col. 2, lines 9-19).
Regarding claim 24, Guha
Raeder teaches the machining tool is integrated in the CMP tool, and wherein removing the first portions of the homogenous pad material is performed in the CMP tool (see Fig. 1, col. 2, lines 23-29) and (see Fig. 18, col. 5, lines 62-64).
                       Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Guha to incorporate the teachings of Raeder by using a CMP tool to remove portion of the polishing pad in order to expose a second cross-sectional open area different than the first cross-sectional open area, and one or more wafers are polished at the second cross-sectional open area (Raeder col. 2, lines, 24-27). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD AZZAWI whose telephone number is (571)272-4109.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AHMAD R AZZAWI/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723